         Case 1:18-cr-00834-PAE Document 593 Filed 03/02/21 Page 1 of 1




                                                  March 2, 2021
    BY ECF
    Hon. Paul A. Engelmayer
    United States District Judge
    Southern District of New York
    40 Foley Square
    New York, NY 10007

                   Re: United States v. Ellison, 18 CR 834 (SDNY) (PAE)

    Dear Judge Engelmayer:

           I am prospective appellate counsel for Anthony Ellison, the defendant in this case.
    Please accept this letter as a 28 U.S.C. § 2241 motion for an order directing the personnel at
    United States Penitentiary – Canaan, where Ellison is currently housed, to allow Ellison a
    phone call with myself and a responsible relative for the purposes of arranging my retention.

             Over the last several months, I have been discussing my potential retention by Ellison
    for the direct appeal of his conviction and sentence in this Court. However, since his transfer
    from the Metropolitan Correctional Center to United States Penitentiary – Canaan in January,
    he has been unable to communicate with his family, initially because of COVID-19 quarantine
    restrictions and now because he is in segregated housing. Without the ability to communicate
    with his family, Ellison cannot take the steps necessary to arrange my engagement, impairing
    his rights to have counsel of his choice represent him on his appeal.

            To protect these rights of Ellison’s, I request an order directing personnel at the United
    States Penitentiary - Canaan to allow Ellison a call with a responsible relative and myself to
    authorize and arrange my retention. Thank you for considering my application.

                                                          Respectfully,



                                                          Andrew St. Laurent



GRANTED. The Court asks that personnel at the United States Penitentiary / Canaan facilitate a call
between defendant Anthony Ellison, a relative, and Mr. Ellison’s likely incoming appellate counsel,
Andrew St. Laurent, Esq. The Clerk of Court is requested to terminate th motion at Dkt. No. 592.

                                                                             3/2/2021
                                        SO ORDERED.

                                                            
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
